Case 6:21-cv-00908-GAP-LRH Document1 Filed 05/25/21 Page 1 of 7 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

SEAN ROWLEY on behalf of himself
those those similarly situated,

Plaintiff,
CASE NO.:

VS.

BYRD’S LAWN & LANDSCAPE,
LLC, a Florida Limited Liability
Company, and SAMUEL BYRD,
Individually,
Defendants. /
COMPLAINT AND DEMAND FOR JURY TRIAL
Plaintiff, SEAN ROWLEY, on behalf of himself and those similarly situated,
by and through the undersigned attorney, sues the Defendants, BYRD’S LAWN &
LANDSCAPE, LLC, a Florida Limited Liability Company, and SAMUEL BYRD,
Individually, and alleges:
1; Plaintiff, SEAN ROWLEY, was an employee of Defendants and brings

this action for unpaid overtime compensation, liquidated damages, and all other

applicable relief under the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b)
(“FLSA”).

General Allegations

2D Plaintiff, SEAN ROWLEY, and those similarly situated were
Case 6:21-cv-00908-GAP-LRH Document1 Filed 05/25/21 Page 2 of 7 PagelD 2

employees who worked at Defendants’ property within the last three years in Brevard
County, Florida.

3. Plaintiff, SEAN ROWLEY, and similarly situated employees worked
for Defendants as an hourly paid employee at an hourly rate of $14.00 per hour.

4. Plaintiff, SEAN ROWLEY, and similarly situated employees worked as
a laborer/landscaper for Defendants.

5. At all times material to this cause of action, Plaintiff, SEAN ROWLEY,
and similarly situated employees were non-exempt employees and therefore entitled
to overtime wages for any and all overtime hours worked.

6. Defendant, BYRD’S LAWN & LANDSCAPE, LLC, is a Florida
Limited Liability Company that operates and conducts business in Brevard County,
Florida and is therefore, within the jurisdiction of this Court.

7. According to  Florida’s Division of Corporations website,

www.Sunbiz.org, Defendant lists their principal address as 1289 Seeley Circle NW,

Palm Bay, Florida 32907.

8. Defendant, BYRD’S LAWN & LANDSCAPE, LLC, operates as a
lawn maintenance and landscaping company.

9. According to Defendant’s website, Byrd’s Lawn & Landscape, LLC
offers mowing, edging, string trimming, bed maintenance and weed control, concrete

and paver weed control, hedge trimming and pruning, among other landscaping
Case 6:21-cv-00908-GAP-LRH Document1 Filed 05/25/21 Page 3 of 7 PagelD 3

services for residential and commercial properties. See
https://byrdslawnandlandscapefl.com/services/

10. At all times relevant to this action, SAMUEL BYRD was an individual
resident of the State of Florida, who owned and operated BYRD’S LAWN &
LANDSCAPE, LLC, and who regularly exercised the authority to: (a) hire and fire
employees of BYRD’S LAWN & LANDSCAPE, LLC; (b) determine the work
schedules for the employees of BYRD’S LAWN & LANDSCAPE, LLC, and (c)
control the finances and operations of BYRD’S LAWN & LANDSCAPE, LLC. By
virtue of having regularly exercised that authority on behalf of BYRD’S LAWN &
LANDSCAPE, LLC, SAMUEL BYRD is/was an employer as defined by 29 U.S.C.
§ 201, et seq.

11. This action is brought under the FLSA to recover from Defendants
overtime compensation, liquidated damages, and reasonable attorneys’ fees and

costs.

12. This Court has jurisdiction over Plaintiff's claims pursuant to 28 U.S.C.
§1331 and the FLSA.

13. During Plaintiff's employment with Defendants, Defendant, BYRD’S
LAWN & LANDSCAPE, LLC, earned more than $500,000.00 per year in gross
sales.

14. Defendant, BYRD’S LAWN & LANDSCAPE, LLC, employed
Case 6:21-cv-00908-GAP-LRH Document1 Filed 05/25/21 Page 4 of 7 PagelD 4

approximately ten (10) employees and paid these employees plus earned a profit
from their business.

15. During Plaintiffs employment, Defendant, BYRD’S LAWN &
LANDSCAPE, LLC, employed at least two employees who handled goods,
materials and supplies which travelled in interstate commerce such as lawn care
products, lawn chemicals, grass pallets, mowers, blowers, weed whackers, and other
tools/materials used to run the business.

16. Therefore, at all material times relevant to this action, Defendant,
BYRD’S LAWN & LANDSCAPE, LLC, was an enterprise covered by the FLSA,
and as defined by 29 U.S.C. §203(r) and 203(s).

17. Additionally, Plaintiff, SEAN ROWLEY, and similarly situated
employees are individually covered under the FLSA.

FLSA Violations

18. Atall times relevant to this action, Defendants failed to comply with the
FLSA because Plaintiff and similarly situated employees performed services for
Defendants for which no provisions were made by Defendants to properly pay
Plaintiff and similarly situated employees for all overtime hours worked.

19. During their employment with Defendants, Plaintiff and similarly
situated employees were not paid time and one-half their regular rate of pay for all

hours worked in excess of forty (40) per work week during one or more work weeks.
Case 6:21-cv-00908-GAP-LRH Document1 Filed 05/25/21 Page 5 of 7 PagelD 5

20. Specifically, Plaintiffs and similarly situated employees’ official
paycheck would never exceed forty (40) hours per week. Any hours in excess of
forty (40) were paid in cash and at their regular rate ($14.00/hour).

21. Plaintiff and similarly situated employees are entitled to the half-time
premium for all hours worked in excess of forty (40) per week.

22. Based upon these above policies, Defendants have violated the FLSA
by failing to pay complete overtime pay.

23. Upon information and belief, the records, to the extent any exist,
concerning the number of hours worked and amounts paid to Plaintiff are in the
possession and custody of Defendants.

COUNT I - RECOVERY OF OVERTIME COMPENSATION

24. Plaintiff and similarly situated employees reincorporate and readopts all

allegations contained within Paragraphs 1-23 above as though stated fully herein.

25. Plaintiff and similarly situated employees are/were entitled to be paid

time and one-half his regular rate of pay for each hour worked in excess of forty (40)
per work week.

26. During their employment with Defendants, Plaintiff and similarly
situated employees worked overtime hours but were not paid time and one-half
compensation for same.

27. Plaintiff and similarly situated employees were paid their regular rate
Case 6:21-cv-00908-GAP-LRH Document1 Filed 05/25/21 Page 6 of 7 PagelD 6

for all hours worked regardless of how many overtime hours were worked in the
workweek.

28. Additionally, Defendants had a method of compensating Plaintiff
weekly by both paycheck and cash.

29. Specifically, Defendants would not compensate Plaintiff any more than
forty (40) hours on his paycheck and but would pay remaining wages in cash.

30. Defendants have failed provide accurate overtime compensation for
numerous pay periods.

31. Defendants did not have a good faith basis for their decision not to pay
Plaintiff and similarly situated employees full overtime compensation.

32. In addition, Defendants failed to post the required informational listings
for the Plaintiff and other employees pursuant to the FLSA.

33. As a result of Defendants’ intentional, willful and unlawful acts in
refusing to pay Plaintiff and similarly situated employees time and one-half their
regular rate of pay for each hour worked in excess of forty (40) per work week in one
or more work week, Plaintiff and similarly situated employees have suffered
damages plus incurring reasonable attorneys’ fees and costs.

34. Asa result of Defendants’ willful violation of the FLSA, Plaintiff and
similarly situated employees are entitled to liquidated damages.

35. Plaintiff demands a trial by jury.
Case 6:21-cv-00908-GAP-LRH Document1 Filed 05/25/21 Page 7 of 7 PagelD 7

WHEREFORE, Plaintiff, SEAN ROWLEY demands judgment against

Defendants for unpaid overtime compensation, liquidated damages, reasonable

attorneys’ fees and costs incurred in this action, declaratory relief, and any and all
further relief that this Court determines to be just and appropriate.

Dated this 4 day of May, 2021

mh

Mit Goa Esq.
FBN 0077459

Morgan & Morgan, P.A.

20 N. Orange Ave., 16th Floor

P.O. Box 4979

Orlando, FL 32802-4979

Telephone: (407) 420-1414

Facsimile: (407) 867-4791

Email: mgunter@forthepeople.com
Attorneys for Plaintiff
